Citation Nr: 1509432	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  14-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.C. Wilson, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A review of the record shows the Veteran submitted his formal application for TDIU benefits in February 2012.  At the time, he was service connected for diabetes, hypertension, hearing loss, erectile dysfunction and peripheral neuropathy of both upper and lower extremities, with a combined disability evaluation of 60 percent.  His TDIU claim appears to have been prompted by his recently diagnosed prostate cancer and the debilitating effects of it and its treatment, such that he had to stop working in November 2011.  As he is a Vietnam Veteran, service connection for his prostate cancer was subsequently established in an August 2012 rating action, and it was assigned a 100 percent schedular evaluation, effective from October 2011.  That decision obviated the need to address the TDIU claim.  

Evidently, however, anticipating successful cancer treatment, the RO proposed to reduce the evaluation of the prostate cancer disability from 100 percent to 40 percent in a December 2012 rating action, and at the same time denied TDIU benefits.  Although the reduction of the prostate cancer rating did not become effective until September 2013, the Veteran's representative expressed disagreement with the decision to deny TDIU benefits in January 2013.  No further action appears to have been taken on the TDIU claim until after the prostate cancer rating was reduced in September 2013.  At that point, the Veteran's combined disability evaluation was 90 percent, (since the ratings for his hearing loss and peripheral neuropathy had been increased during the interval).  

In the meantime, the Veteran had raised a claim of service connection for a psychiatric disorder.  After he was examined for VA purposes in December 2013, service connection for post-traumatic stress disorder was granted in a December 2013 rating action.  This disability was assigned a 30 percent evaluation, effective from March 2013, although the Veteran's combined disability evaluation remained at 90 percent.  Shortly thereafter, in a January 2014 statement of the case, the decision to deny TDIU benefits was continued, and the Veteran perfected his appeal of this issue later that month.  

What this record shows is that the Veteran was working full time up until November 2011, when the prostate cancer was found, and he began treatment for it.  From that point until September 2013, he was assigned a 100 percent schedular evaluation, and entitlement to TDIU benefits for the period prior to September 2013 is moot.  

It is the period after September 2013, that is the relevant period for consideration in this case.  Since then, the Veteran's service connected disabilities have been as follows:

      prostate cancer (40 percent); 
      posttraumatic stress disorder (30 percent);
      type II diabetes mellitus (20 percent); 
      hearing loss (20 percent); 
      peripheral neuropathy of the left upper extremity (20 percent);
      peripheral neuropathy of the right upper extremity (20 percent); 
      peripheral neuropathy of the left lower extremity (20 percent); 
      peripheral neuropathy of the right lower extremity (20 percent); 
      hypertension associated (10 percent); and 
      erectile dysfunction (noncompensable).  

As it happens, the only formal examination of the Veteran since September 2013, was the psychiatric examination performed in December 2013 in connection with the Veteran claim for service connection.  Although that report appears to describe the Veteran in fairly robust terms, the extent and variety of his service connected disabilities indicates a more current, comprehensive examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran that he may submit statements describing fully the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2. Associate with the claims file, copies of the records of the Veteran's VA treatment dated since August 2013.  Any other relevant records as the Veteran may identify during the course of this development also should be sought.  

3. Schedule the Veteran for an examination for purposes of ascertaining whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. The claims file should be made available to and reviewed by the author of the opinion.

All opinions expressed should be accompanied by a supporting rationale.

4. Re-adjudicate the Veteran's claim of entitlement to a TDIU due to service-connected disabilities.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

